McKEE, Circuit Judge.
Sharron Robinson appeals the judgment of sentence that was entered following acceptance of his guilty plea. For the reasons that follow, we will affirm.
Defense counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and asked permission to withdraw. Accordingly, our inquiry turns to “(1) whether counsel adequately fulfilled the requirements of [Third Circuit LAR 109.2(a) ]; and (2) whether an independent review of the record presents any nonfrivolous is*157sues.” United States v. Youla, 241 F.3d 296, 300 (3d Cir.2001).
In addressing the adequacy of an Anders brief, we must be satisfied that counsel thoroughly examined the record in search of appealable issues, and counsel must explain why it would be frivolous to pursue any issues that may exist. Youla, 241 F.3d at 300. Where, as here, counsel’s Anders brief is adequate, our review is guided by the Anders brief itself. Youla, 241 F.3d at 301.
Counsel represents that he thoroughly examined the entire record, including the plea agreement and the sentencing transcript, in search of appealable issues. From our review of the record, we agree that “[t]he record reveals that appellant knowingly and voluntarily entered a guilty plea ... pursuant to a negotiated plea agreement ... ”. Appellant’s Br. at 12. The Rule 11 colloquy was thorough, and Robinson received a sentence “seven months below the advisory sentencing guideline minimum sentence.” Id., at 13. Moreover, as counsel notes, “[t]he District Court set out detailed reasons for the sentence it imposed, all of which were supported by the record.” Id.
Our review of this record confirms that there are no non-frivolous issues for appeal. Accordingly, we will affirm the judgment of sentence, and grant counsel’s motion to withdraw without requiring counsel to file a petition for a writ of certiorari.